Title: Abigail Adams to John Adams, 25 November 1798
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Nov’br 25 sunday 1798
          
          you have been so good writing at every stage where you put up for the night, that I have been able to follow you with pretty exact calculation. I thought however that mrs smith would overtake you at Newhaven I received yesterday mor’g your Letter from Lovejoys and was rejoiced to find that mrs smith had come up with you, more So, as the unpleasent weather must have retarded you on your journey; if it was half as bad with you as here; I took a ride in the sleigh yesterday afternoon towards Milton. The whole Earth looks like mid winter, and the snow is 4 & 5 foot deep, in Banks driven together & consoladated so that it will lie at the sides of the Road till next March or April at Plimouth & Hingham there was very little, not much at Weymouth but the nearer you advance towards Boston the deeper it is. if it had fallen level it would have made excellent travelling. our Timber has been rafted on shore at mr Brackets landing, but no carts could get to it, and we were threatned with a repeated snow storm; I sent mr Porter to get Faxon & his two Teams and French’s yesterday with ours. they Hauld 16 load, and if the weather hold good we hope to get the rest tomorrow, but the Boards have not yet made their appearence. mr Porter supposes they will be Rafted as the timber but it is tedious cold work as they are obliged

to work in the water. the vessel would not venture, she was so large to mr Blacks creek, they raft from Germantown. mr Black Speaks highly of the goodness of the timber, but begs you would not spoil the Building by too Short posts. 18 feet post he says captain Beals says 20—or build a common open Barn as it is call’d with 16—and the Coach House by itself with 20 they both agree that the additional cost will be only the Side Boards—and that a Building 40 foot with 16 foot posts will look very Grotisk and ugly—but this for future consideration. mr Black is fully with you & so is capt Beal respecting the placing it in a line with the House—and I believe they have more judgment in these Matters than the dr—
          I think Nelsons victory must be true for it comes confirmd so many ways, and by persons who have seen the official account, that it can be no longer doubted. it is an event which will have great influence in America; and the Authenticity of it a good prologue for the opening of congress— “Who is there to care for Logan? not one” Have you seen the Letter said to be written by Barlow to Baldwin. I fear you will miss it it is publishd in Porcupine paper of 10 & 11. Nov’br If he was really & truly the writer I hope he will instantly be stripd of all diplomatic power—a disgrace to his Country a reproach and a scandle—
          I went to see Brother Cranch one day last week, the first House I have put my foot into Since I came Home. I found him very weak & low, tho I hope mending as his cough and fever have abated, but he cannot stand many of these turns at his Age— he now sleeps better, but the dr thinks he will scarcly get out this Winter. I have had a week without a sleepless night. my mind is more setled & less anxious and I hope I am recovering my usual strength. my fever has also absented itself for a week, and to day tho very cold, I wrapt myself warm & ventured to meeting half a day; I hope I have not taken any cold. Michial behaves very well as yet, & I begin to feel like a House keeper again. Billings came yesterday, and I setled with him, & paid him nineteen pounds six shilling in full— he says he shall come next summer & work for you—
          I want to hear from Brisler & Family. I fear you will be so occupied when you get to Philadelphia that I shall scarcly get a line a week— my Love to William tell him to mind my injunction, of an open Ear, but a close mouth
          tell me who and who inquires after me as if they cared for me. the Nyork paper & Porcupine have undertaken to regreet my

necessary absence from the seat of Goverment. I suppose they think you will want some body to keep you warm, & knowing that you are not a david, commissirate your lonely Situation— the paragraph from the Nyork paper is a very precious one to me—
          Remember me to all my Female Friends. I have the vanity to think, that the Federal Reps and Senators will miss me this winter
          I am as ever your
          
            Abigail Adams
          
        